Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of receipt and entry of the amendment filed on 11/08/2021.
	Any rejection found in the previous OFFICE ACTION and not repeated herein has been withdrawn based upon Applicant’s amendments to the claims. 
	Amended claims 1-11 have been examined on the merits. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or in the alternative, under 35 U.S.C. 103 as being obvious over I-Fun C  (JP 2005075743 DWPI Abstract and also please see full translation).

I-Fun C teaches an extract composition (as a topical cosmetic in a liquid form) comprising: 	

[Please note that Applicant claims a composition using the term “comprising,” defined as open-ended language that does not exclude additional ingredients or steps.  Applicant's arguments would be pertinent if the claims used closed language; i.e. "consisting of," however, Applicant's claims do not state "consisting of” but rather, state “comprising," allowing for the incorporation of other process steps recited by the prior art.]  
[Furthermore, the prior art references indicate the various different steps used by the claimed method are result effective variables, therefore, they could be routinely optimized by one of ordinary skill in the art of practicing the invention disclosed by the references. Please note the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. (see, e.g., Ex parte Rubin, 128 USPQ 440, 1959, and In re Burhans, 154 F.2d 690, 69 USPQ 330-CCPA 1946) -MPEP 2144.04.  In addition, Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order).] 

 a soybean seed extract (i.e. the soybean seed extract is obtained by extracting the same claimed soybean seed with the same claimed solvent of an alcoholic solution or water and further comprising extracting soybean seed with the extraction solution at the claimed barometric pressure lower than about 1 atmosphere and a temperature of less than 110º C, preferably from about 60º C to about 110º C, also please see e.g. claim 31 and page 5 of the cited reference of I-Fun C) which appears to be the same extract composition (as a topical in a liquid form) comprising a soybean seed extract prima facie obvious in the absence of new or unexpected results. (see, e.g., Ex parte Rubin, 128 USPQ 440, 1959, and In re Burhans, 154 F.2d 690, 69 USPQ 330-CCPA 1946) -MPEP 2144.04.  In addition, Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order). Moreover, please note also that chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) MPEP 2112. 01(II)).  Consequently, the instantly claimed same extract composition (as a topical in a liquid form) comprising a soybean seed extract appears to be anticipated by the reference extract composition (as a topical in a liquid form) comprising a soybean seed extract.
In the alternative, even if the instantly claimed extract composition (as a topical in a liquid form) comprising a soybean seed extract is not identical to the referenced extract composition (as a topical in a liquid form) comprising a soybean seed extract in regard to some unidentified characteristics, the differences between that which is disclosed and that which is claimed are considered to be so slight that the referenced extract composition (as a topical in a liquid form) comprising a soybean seed extract is likely to inherently possess the same characteristics which they have been shown.  Thus, the instantly claimed composition would have been obvious to those of ordinary skill in the art within the meaning of USC 103.  Moreover, please note that the instantly claimed in vivo functional effect (i.e. the benefit that is selected from claims 7-9) would be intrinsic upon such administration of the same claimed composition to a subject.  The adjustment of particular conventional working conditions therein (i.e. the content amount of each claimed obtained active ingredient product and/or the concentration amount of the claimed alcoholic solution/solvent and/or the modification other commonly employed preparation steps to obtain the desire claimed composition for the intended purpose of treating and/or promoting wound healing in a subject in need of such promotion) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.
Accordingly, the claimed invention as a whole was at least prima facie obvious, if not anticipated by the reference, especially in the absence of sufficient, clear, and convincing evidence to the contrary. 
With respect to the USC 102/103 rejection above, please note that the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicant’s composition differs and, if so, to what extent, from that of the discussed reference.  Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.

It should be noted that claims 1-4, especially claim 1 constitute Product-by-Process type claims.  In Product-by-Process type claims, the process of producing the product is given no patentable weight since it does not impart novelty to a product when the product is taught by the prior art.  See In re Thorpe, 227 USPQ 964 (CAFC 1985); In re Marosi, 218 USPQ 289, 292-293 (CAFC 1983) and In re Brown, 173 USPQ 685 (CCPA 1972).  Consequently, even if a particular process used to prepare a product is novel and unobvious over the prior art, the product per se, even limited to the particular process, is unpatentable over the same product taught in the prior art.  See In re King, 107 F.2d 618, 620, 43 USPQ 400, 402 (CCPA 1939); In re Merz, 97 F.2d 599, 601, 38 USPQ 143-145 (CCPA 1938); In re Bergy, 563 F.2d 1031, 1035, 195 USPQ 344, 348 (CCPA 1977) vacated 438 US 902 (1978); and United States v. Ciba-Geigy Corp., 508 F. Supp. 1157, 1171, 211 USPQ 529, 543 (DNJ 1979). Furthermore, the patentability of a product (i.e. the product of an extract composition in a liquid form obtained from extracting the same claimed soybean (extracting as the seed and/or the whole soybean that contains the seed) with the same claimed solvent of an alcoholic solution or water and further comprising extracting soybean seed with the extraction solution at the claimed barometric pressure lower than about 1 atmosphere and a temperature of less than 110º C, preferably from about 60º C to about 110º C) does not depend upon the method of production. If the product in a product-by-process claim is the same as or obvious from a product of the prior art, then the claim is unpatentable even though the prior art product was made by a different process (see, e.g. MPEP 2113).  Finally, since the Patent Office does not have the facilities for examining and comparing Applicant’s composition with the compositions of the prior art reference, the burden is upon Applicant to show a distinction between the material, structural and functional characteristics of the claimed composition and the composition of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).


Response to Arguments
	Applicant’s arguments presented on November 08, 2021 have been carefully considered but are not deemed persuasive. 
	Applicant argues that in contrast, the claims of record are directed to a completely different soybean seed extract, not to the volatile fraction described in JP’743.  Thus, Applicant’s specification distinguishes between (a) an extract comprising a volatile (vapor) fraction (“soybean seed vapor fraction (GMC1)”), which is described in the specification at paragraphs [0072] and [0124] and recited in claim 4 and which is the extract described in JP’743, and (b) the liquid soybean seed extract (“GMA1”) defined in claim 1 and described, for example, in the specification at paragraphs [0062]-[0067]. Moreover, Applicant argues that in view of the above evidence in the specification, there is respectfully no basis for the Examiner’s contention that the volatile fraction described in JP’743 is the same as, or only slightly different from, the liquid extract defined in claim 1.  Indeed, the evidence in the specification as filed shows that the liquid soybean extract product produced by the process defined claim 1 is structurally different from the vapor product produced by the process defined in claim 4.  Accordingly, the recited process steps should be considered in determining patentability and do in fact patentably distinguish the claimed product from the prior art product.  
In response, Examiner disagrees because since Examiner’s cited reference of I-Fun C discloses/teaches, on page 5 (full translation), that according to the present invention, the its crude extract is evaporated at a pressure of less than 1 atmosphere and a temperature of less than about 110º C, preferably from about 60º C to about 100º C to obtain a volatile/vapor fraction that can also be collected in liquid form by cooling the vapor, Examiner still maintains that the cited reference of I-Fun C extracted composition comprising a soybean bean extract is also of the same liquid form in structure as in the claimed invention’s liquid form as defined in claim 1. Thus, Examiner still concludes that I-Fun C reads on the claimed invention, especially the claimed extract composition in a liquid form as defined in claim 1 because I-Fun C teaches an extract composition (as a topical cosmetic in a liquid form) comprising [please note that Applicant's claims do not state "consisting of” but rather, state “comprising" which allows for the incorporation of other process steps recited by the prior art] a soybean seed extract (i.e. the soybean seed extract is obtained by extracting the same claimed soybean seed with the same claimed solvent of an alcoholic solution or water and further comprising extracting soybean seed with the extraction solution at the claimed barometric pressure lower than about 1 atmosphere and a temperature of less than 110º C, preferably from about 60º C to about 110º C, also please see e.g. claim 31 and page 5 of the cited reference of I-Fun C) which appears to be the same extract composition (as a topical in a liquid form) comprising a soybean seed extract since both the claimed invention’s extract composition (as a topical in a liquid form) comprising a soybean seed extract are obtained by the same extraction process such as by extracting the same claimed soybean seed with the same claimed solvent of an alcoholic solution or water and further comprising extracting soybean seed with the extraction solution at the claimed barometric pressure lower than about 1 atmosphere and a temperature of less than 110º C, preferably from about 60º C to about 110º C, as instantly claimed within Applicant’s specification of paragraphs [0123-0124] used for the same purpose to be effective administered to treat and/or promote wound healing in a subject (such as a diabetic subject and/or to treat a skin injury such as wound-see e.g. the cited reference’s claim 31) in need of such promotion. Consequently, the instantly claimed same extract composition (as a topical in a liquid form) comprising a soybean seed extract appears to be anticipated by the reference extract composition (as a topical in a liquid form) comprising a soybean seed extract.  Furthermore, in the alternative, Examiner still maintains that even if the instantly claimed extract composition (as a topical in a liquid form) comprising a soybean seed extract is not identical to the referenced extract composition (as a topical in a liquid form) comprising a soybean seed extract in regard to some unidentified characteristics, the differences between that which is disclosed and that which is claimed are considered to be so slight that the referenced extract composition (as a topical in a liquid form) comprising a soybean seed extract is likely to inherently possess the same characteristics which they have been shown.  
	Lastly, Applicant argues that neither the evidence of the superior effect of the extract defined in claim 1 nor the evidence of the superior effect of the combination of extracts defined in claim 4 could have been expected from the cited art.  Accordingly, Applicant respectfully submits that, even assuming arguendo that JP’743 were sufficient to set forth a prima facie of obviousness for the invention defined by either of these claims, the evidence in the specification would be sufficient to rebut such prima facie case.  See MPEP 716.02(a)(I) (“Greater than expect results are evidence of nonobviousness”). In view of the above, Applicant respectfully submits that the prior art rejection and all other rejections and objections of record have been overcome and that the application is now in allowable form.  An early notice of allowance is earnestly solicited and is believed to be fully warranted.  
In response, Examiner disagrees because since the instantly claimed same extract composition (as a topical in a liquid form) comprising a soybean seed extract appears to be anticipated by the reference extract composition (as a topical in a liquid form) comprising a soybean seed extract used for the same intended purpose to be effective administered to treat and/or promote wound healing in a subject, Examiner still maintains that the cited reference of I-Fun C extracted composition product comprising a soybean bean extract is also of the same liquid form in structure as in the claimed invention’s liquid form product as defined in claim 1.  Applicant has not shown a distinction between the material, structural and functional characteristics of the claimed composition and the composition of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).  Furthermore, Examiner concludes that the adjustment of particular conventional working conditions therein (i.e. the modification other commonly employed preparation steps to obtain the desire claimed extracted composition in a liquid form structure for the same intended purpose of treating and/or promoting wound healing in a subject in need of such promotion to produce the claimed desired effect of wound healing) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.

Conclusion
No claim is allowed. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972. The examiner can normally be reached M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL O WINSTON/           Examiner, Art Unit 1655                                                                                                                                                                                             
/MICHAEL BARKER/           Primary Examiner, Art Unit 1655